DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: Throughout the specification (para 0001, 0006, 0018) “the detonator is driven” appears incorrect; the “worker terminal” is what moves.  The detonator is positioned in blasting holes and not moving.  Throughout specification (para 0050-0051) “the detonator communicates with the blasting device” appears incorrect.  The detonator communicates with the “worker terminal”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite since one cannot determine the metes and bounds of “setting data about the detonators”.
Claim 8 is similarly rejected as claim 7 above.
Claim 8 line 13 calls for “the detonator”; claim 8 line 11 calls for “one of the detonator” and claim 8 line 2 calls for “detonators”; it is unclear if and how they are related.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US 6941870) in view of Papillon (US 20140026775).
McClure et al. discloses a blasting system comprising:
detonators (13) disposed in blasting holes (14) perforated in a blasting target (15), and provided to detonate explosives (16); and
a worker terminal (11,12) configured to be connected to any one of the detonators by a worker, each of the detonators is connected to the worker terminal, and
the worker terminal comprises:
a storage part (see Figs. 1-3, 4,6) configured to store a blasting map (see col. 7 thru col. 10, 13); 
a terminal position generation part configured to generate a terminal position indicating a position of the worker terminal (see col. 6, 8, 9); and
a determination part configured to match the terminal position with the blasting map to identify a detonator connected to the worker terminal (see col. 8, col. 9).  McClure et al. discloses the invention substantially as claimed.  However, McClure is silent about 
the detonator transmitting a logging signal to the worker terminal and a determination part configured to receive the logging signal and match with a blasting map to identify a detonator connected to the worker terminal.  Papillon teaches  detonator transmitting a logging signal to the worker terminal (see Figs. 1,4,6) and a determination part configured to receive the logging signal and match with a blasting map to identify a 
have the detonator transmit a logging signal to the worker terminal and have the determination part configured to receive the logging signal and match with a blasting map to identify a detonator connected to the worker terminal since such a modification avoids errant detonation.
Re claim 2, wherein the terminal position generation part is a global positioning system (GPS) device, which is configured to measure a position of the worker terminal on the basis of a satellite signal (see col. 6 of McClure et al.).
Re claim 3, the determination part, confirms a designed position closest to the terminal position on the blasting map, and identifies a detonator corresponding to the confirmed designed position as the connected detonator (see cols. 6, 8 and 9 of McClure et al.)
Re claim 4, wherein the determination part transmits setting data corresponding to the connected detonator to the connected detonator on the basis of the blasting map (see cols. 5 and 13 of McClure et al.).
Re claim 5, wherein the worker terminal further comprises:
a display part configured to display the blasting map and the terminal position (see Figs. 1-3, 6 and cols. 6,8 of McClure et al.).
Re claim 6, wherein the display part is configured to display a worker position image corresponding to the terminal position and a detonator state image indicating whether the setting data is transmitted, on the blasting map (see Figs. 1-3, 6 and cols. 6,8 of McClure et al.).

Re claims 8-10, the recited method steps are considered obvious in view of the combination of references discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
6/19/2021